Opinion by
Watkins, J.,
This is an unemployment compensation case in which the Bureau of Employment Security denied benefits but was reversed by the referee. The Unemployment' Compensation Board of Review reversed the referee by denying benefits under the provisions of §402(e) of the Unemployment Compensation Law, 43 PS §802(e), in that the claimant ivas guilty of willful misconduct.
The claimant, John W. Roth, was last employed as a bus driver by Johnstown Traction Company, Johns-town, Pennsylvania, on October 19, 1960. The termination of his employment followed his involvement in an accident on October 18, 1960. Prior to this accident-he had a history of periodic accidents, ten of which had been' determined to be chargeable to his negligence, after hearings held pursuant to the provisions of the collective bargaining agreement between his union and the employer. He had been warned on several occa-. sions concerning the frequency and seriousness of the accidents. The last accident, after hearing, was held to be chargeable to him.
*301“ ‘Willful misconduct’ is not defined in the statute, but this Court has held it to comprehend an act of •wanton or willful disregard of the employer’s interests, a deliberate violation of the employer’s rules, a disregard of standards of behavior which the employer has a right to expect of an employe, or negligence indicating an intentional disregard of the employer’s interest or of the employe’s duties and obligations to the employer.” Gagliardi Unemployment Compensation Case, 186 Pa. Superior Ct. 142, 147, 141 A. 2d 410 (1958).
We have already decided the question presented by this case in a number of decisions, the most recent being the Shirley Unemployment Compensation Case, 198 Pa. Superior Ct. 296, 181 A. 2d 709 (1962), in which, although there was a number of chargeable accidents there was no record of hearings based on a labor agreement so that chargeability was decided by the testimony of the employer alone and so presented a somewhat weaker case than the instant one, where the claimant’s fault was determined by a tribunal agreed to by him. However, in both instances, the employer was required to exercise the highest practical degree of care as a carrier of passengers, and the claimant was obliged to perform his duties in conformity to the employer’s high legal responsibility. Allen Unemployment Compensation Case, 168 Pa. Superior Ct. 295, 77 A. 2d 889 (1951).
Decision affirmed.